DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 4 are pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0234440 (“Miyata”).
Regarding claim 1, Miyata teaches a method for producing a high strength aluminum alloy extruded product ([0001]), comprising: casting a billet ([0011], L 4-5) using an aluminum alloy having a composition that is compared to that of the instant claim in Table 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Miyata falls within, overlaps, or encompasses the chemical composition as claimed for each elemental range.
Further, Miyata teaches homogenizing the billet ([0010], L 3-4; [0011], L 5-7; [0013], L 3-4; [0025]-[0026]) and then extruding the homogenized billet without being cooled ([0010], L 3-5; [0011], L 7-8; [0013], L 4-5; [0025]-[0026]); cooling an extruding product immediately after the extrusion at an average rate equal to or higher than 100°C/min ([0011], L 8-9; [0027]); and then performing artificial aging ([0011], L 9-11; [0024], L 6; [0028]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the cooling rate taught by Miyata (equal to or higher than 100°C/min) overlaps with the cooling rate as claimed (70-500°C/min).

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0234440 (“Miyata”) as applied to claim 1, and further in view of US 2008/0299000 (“Gheorghe”).
2, Miyata teaches a majority of inventive embodiments of processed aluminum products which possess an average recrystallized grain diameter  of less than 50 microns (see Tables 2, 3, 4, and 7, all embodiments having a circle under “Microstructure” have average grain diameters less than 50 microns). As these products have previously been cast during processing, and in the absence of an Applicant-provided definition for what exactly constitutes a “cast structure”, the Examiner asserts that these provided average grain diameters would fall within the broadest reasonable interpretation of the claimed “average crystal grain size of a cast structure”, and would fall within the range as claimed.
Further, Miyata is silent as to a specific casting rate when casting the billet.
Gheorghe teaches aluminum alloy products having a similar composition ([0034]) to that of Miyata, and a method of making these products ([0002]). Gheorghe teaches that during casting of a billet, the casting is preferably cast at a rate of 2 to 4 inches per minute ([0038], L 6-9), equivalent to 50.8-101.6 mm/min. Moreover, Gheorghe teaches that casting at this rate provides a controlled microstructure/grain size ([0038], L 1-4) and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product ([0038], L 11-15). Even further, Gheorghe teaches that this preferred casting rate results in an as-cast average grain size in the range of 50-200 microns ([0038], L 9-11).
It would have been obvious to an ordinarily skilled artisan to incorporate the casting rate, which results in an as-cast average grain size of 50-200 microns, into the processing method taught by Miyata. Casting at the taught rate provides a controlled microstructure/grain size and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product.

Regarding claim 3, Miyata teaches that the artificial aging may be a two-stage heat treatment ([0028], L 3-4), the two-stage heat treatment including a first stage performed at 60-110°C for 2-12 hours and a second stage performed at 110-130°C for 12-30 hours ([0028], L 3-6), for a calculated total heat treatment time of 14-42 hours.
The Examiner notes that the taught temperature and time of the first and second heat treatment stages, as well as the overall total heat treatment time overlap with the claimed parameters. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 4, the Examiner notes that Miyata discloses several inventive embodiments of processed aluminum products which possess both a tensile strength and proof stress that fall within the claimed amounts (see [0042] and Table 7: Embodiments 59-62). Thus, it can be determined that Miyata as a whole teaches a method which results in high-strength aluminum alloys having tensile strength and 0.2% proof stress ranges that overlap with or encompass the claimed tensile strength and 0.2% proof stress of the instant claim. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Double Patenting








The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/796973 (US 2020/0270729). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The instant application and the ‘973 application overlap substantially in scope, having substantially similar composition, and processing steps. Regarding the lack of an explicitly claimed homogenization step in the ‘973 application, the Examiner notes that extruding the material may constitute homogenization, as heating the casted billet to extruding temperature may result in at least some degree of homogenization occurring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/796973 (US 2020/0270729) in view of US 2008/0299000 (“Gheorghe”).
The ‘973 application claims a substantially similar average crystal grain size of the “casted billet” (i.e. a “cast structure”) as the instant claims.
The ‘973 application does not claim a specific casting rate.
Gheorghe teaches aluminum alloy products having a similar composition ([0034]) to that of the ‘973 application, and a method of making these products ([0002]). Gheorghe teaches that during casting of a billet, the casting is preferably cast at a rate of 2 to 4 inches per minute ([0038], L 6-9), equivalent to 50.8-101.6 mm/min. Moreover, Gheorghe teaches that casting at this rate provides a controlled microstructure/grain size ([0038], L 1-4) and may assist in obtaining very 
It would have been obvious to an ordinarily skilled artisan to incorporate the casting rate into the processing method claimed in the ‘973 application. Casting at the taught rate provides a controlled microstructure/grain size and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product.
The Examiner notes that the casting rate (50.8-101.6 mm/min) disclosed by the ‘973 application in view of Gheorghe falls within the casting rate (50 mm/min or more) as claimed.
This is a provisional nonstatutory double patenting rejection.

Claims 3 and 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/796973 (US 2020/0270729) in view of US 2008/0299000 (“Gheorghe”) as applied to claim 2, and further in view of US 2012/0234440 (“Miyata”).
The ‘973 application claims substantially similar tensile strength and proof stress as the instant claims.
The ‘973 application, although claiming artificial aging in general, does not claim a specific artificial aging procedure.
Miyata teaches a method for producing a high strength aluminum alloy extruded product ([0001]), which comprises artificial aging ([0011], L 9-11; [0024], L 6; [0028]). Miyata teaches that the artificial aging may be a two-stage heat treatment ([0028], L 3-4), the two-stage heat treatment including a first stage performed at 60-110°C for 2-12 hours and a second stage 
Further, Miyata teaches that by such an aging treatment, dissolved Zn and Mg can be precipitated in full measure as a precipitate of Mg2Zn having a size that can contribute for the strength, hence a extruded material with a high strength close to that of a solution heat treated material can be manufactured without addition of Zn and Mg more than what is essentially required ([0013], L 9-15).
It would have been obvious to incorporate the artificial aging treatment taught by Miyata into the ‘973 application. This artificial aging permits dissolved Zn and Mg to be precipitated in full measure as a precipitate of Mg2Zn having a size that can contribute for the strength, hence a extruded material with a high strength close to that of a solution heat treated material can be manufactured without addition of Zn and Mg more than what is essentially required.
The Examiner notes that the taught temperature and time of the first and second heat treatment stages, as well as the overall total heat treatment time overlap with the claimed parameters. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
This is a provisional nonstatutory double patenting rejection.













Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,900,108. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application and the ‘108 patent overlap substantially in scope, having substantially similar composition, and processing steps. Regarding the lack of an explicitly claimed homogenization step in the ‘973 application, the Examiner notes that extruding the .

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,900,108 in view of US 2008/0299000 (“Gheorghe”).
The ‘108 patent claims a substantially similar average crystal grain size of the “cast billet” (i.e. a “cast structure”) as the instant claims.
The ‘108 patent does not claim a specific casting rate.
Gheorghe teaches aluminum alloy products having a similar composition ([0034]) to that of the ‘108 patent, and a method of making these products ([0002]). Gheorghe teaches that during casting of a billet, the casting is preferably cast at a rate of 2 to 4 inches per minute ([0038], L 6-9), equivalent to 50.8-101.6 mm/min. Moreover, Gheorghe teaches that casting at this rate provides a controlled microstructure/grain size ([0038], L 1-4) and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product ([0038], L 11-15).
It would have been obvious to an ordinarily skilled artisan to incorporate the casting rate into the processing method claimed in the ‘108 patent. Casting at the taught rate provides a controlled microstructure/grain size and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product.
The Examiner notes that the casting rate (50.8-101.6 mm/min) disclosed by the ‘108 patent in view of Gheorghe falls within the casting rate (50 mm/min or more) as claimed.

Claims 3 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,900,108 in view of US 2008/0299000 (“Gheorghe”) as applied to claim 2, and further in view of US 2012/0234440 (“Miyata”).
The ‘108 patent claims substantially similar tensile strength and proof stress as the instant claims.
The ‘108 patent, although claiming artificial aging in general, does not claim a specific artificial aging procedure.
Miyata teaches a method for producing a high strength aluminum alloy extruded product ([0001]), which comprises artificial aging ([0011], L 9-11; [0024], L 6; [0028]). Miyata teaches that the artificial aging may be a two-stage heat treatment ([0028], L 3-4), the two-stage heat treatment including a first stage performed at 60-110°C for 2-12 hours and a second stage performed at 110-130°C for 12-30 hours ([0028], L 3-6), for a calculated total heat treatment time of 14-42 hours.
Further, Miyata teaches that by such an aging treatment, dissolved Zn and Mg can be precipitated in full measure as a precipitate of Mg2Zn having a size that can contribute for the strength, hence a extruded material with a high strength close to that of a solution heat treated material can be manufactured without addition of Zn and Mg more than what is essentially required ([0013], L 9-15).
It would have been obvious to incorporate the artificial aging treatment taught by Miyata into the ‘108 patent. This artificial aging permits dissolved Zn and Mg to be precipitated in full measure as a precipitate of Mg2Zn having a size that can contribute for the strength, hence a extruded material with a high strength close to that of a solution heat treated material can be manufactured without addition of Zn and Mg more than what is essentially required.
prima facie case of obviousness exists (MPEP 2144.05 I).

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735